Citation Nr: 0920836	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-43 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant's son and his spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the claim to the Appeals Management Center 
(AMC) for additional development in November 2007.

In April 2007, the Board granted the appellant's motion to 
advance her case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).

In February 2007, the appellant's son and his spouse 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  The appellant was reportedly very ill at 
the time and was unable to appear at the hearing.  A 
transcript of that hearing has been associated with the 
claims file.  After the hearing, the record was held open for 
60 days, during which time the appellant submitted 
authorization for VA to obtain additional information.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


	



REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

The Board observes that the AMC sent the appellant a letter 
in December 2007 which provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition.  
Unfortunately, the notice letter did not provide a statement 
of the conditions for which the Veteran was service connected 
at the time of his death.  As such, the notice letter did not 
satisfy the VCAA notice requirements as enumerated by Hupp.  
Accordingly, the appellant should be sent a VCAA notification 
letter appropriate for her claim of entitlement to service 
connection for the cause of the veteran's death which 
contains the notice information required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Additionally, the Board observes that in December 2007 and 
March 2008, the AMC requested the Veteran's medical records 
from the Dallas VA Medical Center (VAMD).  No response from 
the Dallas VAMC is of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, 
the AMC/RO should either obtain the records generated from 
the Dallas VAMC or receive an acknowledgement that the 
records are unavailable.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter appropriate for her claim of 
entitlement to service connection for the 
cause of the veteran's death, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law, including Dingess v. Nicholson 
and Hupp v. Nicholson.  

Specifically, this letter should include 
(1) a statement of the conditions, if any, 
for which a veteran was service connected 
at the time of his or her death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  A sufficient time for response 
should be allowed.

2.  The Dallas VAMC should be contacted 
and all relevant treatment records for the 
Veteran should be obtained and associated 
with the claims file.  If no records are 
available, a negative reply from Dallas 
VAMC should be obtained and placed in the 
claims file.

3.  The entire file should then be 
reviewed and the appellant's claim 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





